In re Navarre, Gregory; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Terrebonne, 32nd Judicial District Court Div. E, No. 77-FELY-78-517.
The application is transferred to the district court with instructions to the district judge to act on relator’s motion for post-conviction relief as relator shows by Inmate’s Request for Legal/Indigent Mail receipt that the application was submitted on or about October 17, 2011. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.